Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 14 and 23 is the inclusion of the limitations of 

“wherein the each identical engine block assembly includes a crankshaft output power utilization system that allows shutting off of one engine formed by the first identical engine block assembly while still operating a second engine formed by the second identical engine block assembly.” in claim 1;

“whereby each cylinder of each identical engine block assembly sometime functions as a compression cylinder for providing compressed air to the air rail and as a combustion cylinder at other times for receiving compressed air from the air rail and fuel from the fuel injector.” in claim 14; and 

“wherein the each identical engine block assembly includes a crankshaft output power utilization system that allows shutting off of one engine formed by the first identical engine block assembly while still operating a second engine formed by the second identical engine block assembly” in claim 23 that the prior art of record neither taught nor suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747